People v Belton (2015 NY Slip Op 06513)





People v Belton


2015 NY Slip Op 06513


Decided on August 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
CHERYL E. CHAMBERS
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2013-01933
 (Ind. No. 1506/12)

[*1]The People of the State of New York, respondent
vTremaine T. Belton, appellant.


Seymour W. James, Jr., New York, N.Y. (Adrienne M. Gantt of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette M. Traill, and Nancy Fitzpatrick Talcott of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Chin-Brandt, J.), imposed July 18, 2012, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Santana, 122 AD3d 949, 949; People v Lian Qiu, 121 AD3d 918, 919; People v Contreras, 112 AD3d 649, 649; People v Torres, 109 AD3d 669, 669; People v Newson, 106 AD3d 839, 840) and, thus, does not preclude review of his claim that the sentence imposed was excessive. However, contrary to the defendant's contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., BALKIN, CHAMBERS, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court